            Case 1:20-cv-00719-JLT Document 10 Filed 08/13/20 Page 1 of 6


1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT
9
                                    EASTERN DISTRICT OF CALIFORNIA
10   /

11   IQ ACADEMY OF CALIFORNIA- LOS                            )    Case No.: 1:20-CV-0719- JLT
     ANGELES,                                                 )
12                                                            )    SCHEDULING ORDER1 (Fed. R. Civ. P. 16)
                      Plaintiff,
13                                                            )
                                                                   Pleading Amendment Deadline: 11/2/2020
             v.                                               )
14                                                            )    Discovery Deadlines:
     SHERRY RICHARDS-MONAHAN,                                 )          Initial Disclosures: 8/21/2020
15                                                            )
                      Defendant.                                         Non-Expert: 6/1/2021
16                                                            )          Expert: 8/10/2021
                                                              )          Mid-Discovery Status Conference:
17   AND RELATED CROSS-CLAIMS                                 )          1/14/2021 at 8:30 a.m.
                                                              )
18                                                                 Non-Dispositive Motion Deadlines:
                                                                         Filing: 8/24/2021
19                                                                       Hearing: 9/21/2021

20                                                                 Dispositive Motion Deadlines:
                                                                          Filing: 10/5/2021
21                                                                        Hearing: 11/2/2021
22                                                                 Pre-Trial Conference:
                                                                          12/15/2021 at 10:00 a.m.
23                                                                        510 19th Street, Bakersfield, CA
24
                                                                   Trial: 1/31/2022 at 8:30 a.m.
25                                                                        510 19th Street, Bakersfield, CA
                                                                          Jury/ Bench trial: # days
26
27
             1
               The Court finds the information provided by the parties in their Joint Scheduling Report and the Scheduling
28   Conference Worksheet sufficient to schedule the action without a hearing. Accordingly, the Scheduling conference set
     for August 17, 2020 is VACATED.

                                                              1
           Case 1:20-cv-00719-JLT Document 10 Filed 08/13/20 Page 2 of 6


1    I.     Pleading Amendment Deadline

2           Any requested pleading amendments are ordered to be filed, either through a stipulation or

3    motion to amend, no later than November 2, 2020.

4    II.    Discovery Plan and Cut-Off Date

5           The parties are ordered to exchange the initial disclosures required by Fed. R. Civ. P. 26(a)(1)

6    on or before August 21, 2020.

7           The parties are ordered to complete all discovery pertaining to non-experts on or before June 1,

8    2021, and all discovery pertaining to experts on or before August 10, 2021.

9           The parties are directed to disclose all expert witnesses, in writing, on or June 15, 2021, and to

10   disclose all rebuttal experts on or before July 13, 2021. The written designation of retained and non-

11   retained experts shall be made pursuant to Fed. R. Civ. P. Rule 26(a)(2), (A), (B), and (C) and shall

12   include all information required thereunder. Failure to designate experts in compliance with this

13   order may result in the Court excluding the testimony or other evidence offered through such experts

14   that are not disclosed pursuant to this order.

15          The provisions of Fed. R. Civ. P. 26(b)(4) and (5) shall apply to all discovery relating to experts

16   and their opinions. Experts must be fully prepared to be examined on all subjects and opinions

17   included in the designation. Failure to comply will result in the imposition of sanctions, which may

18   include striking the expert designation and preclusion of expert testimony.

19          The provisions of Fed. R. Civ. P. 26(e) regarding a party’s duty to timely supplement

20   disclosures and responses to discovery requests will be strictly enforced.

21          A mid-discovery status conference is scheduled for January 14, 2021 at 8:30 a.m. before the

22   Honorable Jennifer L. Thurston, U.S. Magistrate Judge, located at 510 19th Street, Bakersfield,

23   California. Counsel SHALL file a joint mid-discovery status conference report one week before the

24   conference. Counsel also SHALL lodge the status report via e-mail to JLTorders@caed.uscourts.gov.

25   The joint statement SHALL outline the discovery counsel have completed and that which needs to be

26   completed as well as any impediments to completing the discovery within the deadlines set forth in this

27   order. Counsel SHALL discuss settlement and certify that they have done so. Counsel may appear via

28   teleconference by dialing (888) 557-8511 and entering Access Code 1652736, provided the Magistrate

                                                       2
            Case 1:20-cv-00719-JLT Document 10 Filed 08/13/20 Page 3 of 6


1    Judge's Courtroom Deputy Clerk receives a written notice of the intent to appear telephonically no later

2    than five court days before the noticed hearing date.

3    III.    Pre-Trial Motion Schedule

4            All non-dispositive pre-trial motions, including any discovery motions, shall be filed no later

5    than August 24, 20212, and heard on or before September 21, 2021. The Court hears non-dispositive

6    motions at 9:00 a.m. at the United States District Courthouse in Bakersfield, California.

7            No motion to amend or stipulation to amend the case schedule will be entertained unless it

8    is filed at least one week before the first deadline the parties wish to extend. Likewise, no written

9    discovery motions shall be filed without the prior approval of the assigned Magistrate Judge. A party

10   with a discovery dispute must first confer with the opposing party in a good faith effort to resolve by

11   agreement the issues in dispute. If that good faith effort is unsuccessful, the moving party promptly

12   shall seek a telephonic hearing with all involved parties and the Magistrate Judge. It shall be the

13   obligation of the moving party to arrange and originate the conference call to the court. To schedule

14   this telephonic hearing, the parties are ordered to contact the Courtroom Deputy Clerk, Susan Hall, at

15   (661) 326-6620 or via email at SHall@caed.uscourts.gov. Counsel must comply with Local Rule 251

16   with respect to discovery disputes or the motion will be denied without prejudice and dropped

17   from the Court’s calendar.

18           All dispositive pre-trial motions shall be filed no later than October 5, 2021, and heard no later

19   than November 2, 2021, before the Honorable Jennifer L. Thurston, United States Magistrate Judge, at

20   the United States District Courthouse in Bakersfield, California. In scheduling such motions, counsel

21   shall comply with Fed. R. Civ. P. 56 and Local Rules 230 and 260.

22   IV.     Motions for Summary Judgment or Summary Adjudication

23           At least 21 days before filing a motion for summary judgment or motion for summary

24   adjudication, the parties are ORDERED to meet, in person or by telephone, to confer about the issues

25   to be raised in the motion.

26           The purpose of the meeting shall be to: 1) avoid filing motions for summary judgment where a

27
             2
28            Non-dispositive motions related to non-expert discovery SHALL be filed within a reasonable time of
     discovery of the dispute but not later than 30 days after the expiration of the non-expert discovery deadline.
                                                          3
           Case 1:20-cv-00719-JLT Document 10 Filed 08/13/20 Page 4 of 6


1    question of fact exists; 2) determine whether the respondent agrees that the motion has merit in whole

2    or in part; 3) discuss whether issues can be resolved without the necessity of briefing; 4) narrow the

3    issues for review by the court; 5) explore the possibility of settlement before the parties incur the

4    expense of briefing a motion; and 6) to develop a joint statement of undisputed facts.

5           The moving party SHALL initiate the meeting and SHALL provide a complete, proposed

6    statement of undisputed facts at least five days before the conference. The finalized joint statement of

7    undisputed facts SHALL include all facts that the parties agree, for purposes of the motion, may be

8    deemed true. In addition to the requirements of Local Rule 260, the moving party shall file the joint

9    statement of undisputed facts.

10          In the notice of motion, the moving party SHALL certify that the parties have met and

11   conferred as ordered above or set forth a statement of good cause for the failure to meet and confer.

12   Failure to comply may result in the motion being stricken.

13   V.     Pre-Trial Conference

14          December 15, 2021, at 10:00 a.m., located at the United States District Courthouse in

15   Bakersfield, California, before the Honorable Jennifer L. Thurston, United States Magistrate Judge.

16          The parties are ordered to file a Joint Pretrial Statement pursuant to Local Rule 281(a)(2).

17   The parties are further directed to submit a digital copy of their pretrial statement in Word format,

18   directly to Judge Thurston's chambers, by email at JLTorders@caed.uscourts.gov.

19          Counsels' attention is directed to Rules 281 and 282 of the Local Rules of Practice for the

20   Eastern District of California, as to the obligations of counsel in preparing for the pre-trial conference.

21   The Court will insist upon strict compliance with those rules. In addition to the matters set forth in the

22   Local Rules the Joint Pretrial Statement shall include a Joint Statement of the case to be used by the

23   Court to explain the nature of the case to the jury during voir dire.

24   VI.    Trial Date

25          January 31, 2022, at 8:30 a.m. at the United States District Courthouse in Bakersfield,

26   California, before the Honorable Jennifer L. Thurston, United States Magistrate Judge.

27          A.      This is a jury trial.

28          B.      Counsels' Estimate of Trial Time: 5 days.

                                                        4
             Case 1:20-cv-00719-JLT Document 10 Filed 08/13/20 Page 5 of 6


1            C.     Counsels' attention is directed to Local Rules of Practice for the Eastern District of

2    California, Rule 285.

3    VII.    Settlement Conference

4            If the parties desire a conference with the Court, they may file a joint written request for a

5    settlement conference. Alternatively, the parties may file a joint written request for referral to the

6    Court’s Voluntary Dispute Resolution Program.

7    VIII. Request for Bifurcation, Appointment of Special Master, or other Techniques to Shorten

8    Trial

9            Not applicable.

10   IX.     Related Matters Pending

11           There are no pending related matters.

12   X.      Compliance with Federal Procedure

13           All counsel are expected to familiarize themselves with the Federal Rules of Civil Procedure

14   and the Local Rules of Practice of the Eastern District of California, and to keep abreast of any

15   amendments thereto. The Court must insist upon compliance with these Rules to efficiently handle its

16   increasing case load, and sanctions will be imposed for failure to follow both the Federal Rules of Civil

17   Procedure and the Local Rules of Practice for the Eastern District of California.

18   XI.     Effect of this Order

19           The foregoing order represents the best estimate of the court and counsel as to the agenda most

20   suitable to dispose of this case. The trial date reserved is specifically reserved for this case. If the

21   parties determine at any time that the schedule outlined in this order cannot be met, counsel are ordered

22   to notify the court immediately of that fact so that adjustments may be made, either by stipulation or by

23   subsequent status conference.

24           The dates set in this order are firm and will not be modified absent a showing of good

25   cause even if the request to modify is made by stipulation. Stipulations extending the deadlines

26   contained herein will not be considered unless they are accompanied by affidavits or declarations,

27   and where appropriate attached exhibits, which establish good cause for granting the relief

28   requested.

                                                         5
         Case 1:20-cv-00719-JLT Document 10 Filed 08/13/20 Page 6 of 6


1         Failure to comply with this order may result in the imposition of sanctions.

2
3    IT IS SO ORDERED.

4      Dated:   August 13, 2020                             /s/ Jennifer L. Thurston
5                                                   UNITED STATES MAGISTRATE JUDGE

6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    6
